PER CURIAM.
The defendant, Marchello Jimmy Lover-son, appealed his sentence to this court, challenging the four-level enhancement imposed by the district court pursuant to USSG § 2B3.1(b)(4)(A) for commission of an abduction in connection with the underlying offense of car-jacking. We affirmed the district court’s sentencing order, in a decision released prior to the Supreme Court’s recent opinion in United States v. Booker, — U.S.-, 125 S.Ct. 738, — L.Ed.2d-(2005). On January 24, 2005, the Supreme granted the defendant’s application for a writ of certiorari, vacated our judgment, and remanded the case to us for reconsideration under Booker.
Upon reconsideration, we conclude that the district court’s sentencing order must be vacated and the case remanded for re-sentencing.
SO ORDERED.